Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a first switch unit receiving a packet on its port and performing a forwarding lookup operation using addressing information in the received packet to identify an egress port and a next hop address, in response to the egress port being on a second switch unit, the first switch unit using shared forwarding information to identify a virtual output queue (VOQ) that corresponds to the egress port on the second switch unit and identify a rewrite index based on the next hop address, the first switch unit en-queueing a packet block on the VOQ, the packet block has the received packet and the rewrite index, the second switch unit de-queuing the packet block from the VOQ and modifying the received packet contained in the de-queued packet block according to the rewrite index contained in the de-queued packet block, and transmitting the modified packet on a port that is associated with the VOQ without performing a forwarding lookup operation, packets are processed in accordance with different routing protocol instances for each switch as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 10,721,187 B1) and (US 2004/0100980 A1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472